[sharepurchaseagreement001.jpg] [sharepurchaseagreement001.jpg]





[sharepurchaseagreement002.jpg] [sharepurchaseagreement002.jpg]





[sharepurchaseagreement003.jpg] [sharepurchaseagreement003.jpg]





[sharepurchaseagreement004.jpg] [sharepurchaseagreement004.jpg]





[sharepurchaseagreement005.jpg] [sharepurchaseagreement005.jpg]





[sharepurchaseagreement006.jpg] [sharepurchaseagreement006.jpg]





[sharepurchaseagreement007.jpg] [sharepurchaseagreement007.jpg]





[sharepurchaseagreement008.jpg] [sharepurchaseagreement008.jpg]





[sharepurchaseagreement009.jpg] [sharepurchaseagreement009.jpg]





[sharepurchaseagreement010.jpg] [sharepurchaseagreement010.jpg]





[sharepurchaseagreement011.jpg] [sharepurchaseagreement011.jpg]



